DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because “element 520 in the figure 5E does not represent in the right spot”.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure 

Claim Objections
Claim 1 is objected to because of the following informalities:  
Claim 1 line 11 recites: “the squeeze valve” should be --the deformable valve--
Claim 1 line 12 recites: “by a cartridge fluidly” should be --by the cartridge fluidly—
Claim 1 line 12 recites: “the tip to will flow through” should be –the tip to flow through--
Claim 4 line 5 recites: “an outlet” should be --an vapor outlet--
Claim 4 line 7 recites: “the fluid pathway” should be --the vapor pathway--
Claim 4 line 15 recites: “the finger over” should be --the flexible finger--
Claim 7 line 1 recites: “one shaped surface 521” should be –one shaped surface (521)--
Claim 8 line 2 recites: “the fingers” should be --the flexible fingers--
Claim 8 line 3 recites: “the fluid pathway” should be --the vapor pathway--
Claim 9 line 2 recites: “a vapor outlet” should be --a vapor pathway--
Appropriate correction is required.
Claims 2-3; 5-8 and 10-11 are respectively depend on claims 1; 4; and 9. Therefore, are objected.
	(Note: Applicant is reminded to use the same terminology throughout the claim set as well as the specification to further prevent antecedent basis and/or confusing)

Allowable Subject Matter
Claims 1-11 are allowed.
The following is an examiner’s statement of reasons for allowance: With regard to claim 1, Patil et al. (US 2015/0284177) is the closest prior art of record regard to the instant invention of claim 1. However, Patil does not teach: “a first half pathway fluidly connected to the vapor inlet /pathway through the distal end of the tip; a second half pathway fluidly connected to an inhalation outlet; a deformable valve in a sealed state when at rest; and, wherein squeezing the side walls with a predetermined force deforms and opens the squeeze valve thereby allowing vapor produced by a cartridge fluidly connected 
	Claims 2-3 are dependent on claim 1 and are therefore allowable.
With regard to claim 4, Patil et al. (US 2015/0284177) is the closest prior art of record regard to the instant invention of claim 4. However, Patil does not teach: “opening the fluid pathway through of the tip by pulling a barrier cap axially from the second end towards the top of the barrier cap thereby displacing one or more flexible fingers formed at the distal end of the barrier cap from a first at rest position in a first catch over an interference member and into a second position in a second catch thereby unblocking the outlet by moving a plunger extending downward axially from the barrier cap top and within the barrier cap from blocking the outlet; wherein vapor can flow through the vapor flow guide (VFG) formed by the barrier cap and be drawn out of one or more inhalation ports”. The prior art of record fails to teach or fairly suggest these limitations as substantially described in claim 4. These limitations, in combination with the remaining limitations of claim 4, are neither taught nor suggested by the prior art of record, therefore claim 4 is allowable.
	Claims 5-8 are dependent on claim 4 and are therefore allowable.
With regard to claim 9, Patil et al. (US 2015/0284177) is the closest prior art of record regard to the instant invention of claim 9. However, Patil does not teach: “a barrier cap with a top having and a distal end; a plunger extending downward axially from the top within the barrier cap; at least one flexible leg formed at the distal end of the barrier cap configured to latch with the catches;- 24 -SUBSTITUTE SPECIFICATION - CLEANPATENT Docket Np. Amazing Tech 01-2018-CARTwherein a fluid pathway is opened through the barrier cap from the tip through one or more inhalation ports”. The prior art of record fails to teach or fairly suggest these limitations as substantially described in claim 9. These limitations, in combination with the remaining limitations of claim 9, are neither taught nor suggested by the prior art of record, therefore claim 9 is allowable.
	Claims 10-11 are dependent on claim 9 and are therefore allowable.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANG H NGUYEN whose telephone number is (571)270-0288. The examiner can normally be reached 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah Riyami can be reached on 571-270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.H.N/Examiner, Art Unit 2831                                                                                                                                                                                                        /ABDULLAH A RIYAMI/Supervisory Patent Examiner, Art Unit 2831